         Case 4:18-cv-02171 Document 99 Filed on 12/20/19 in TXSD Page 1 of 8
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                 December 20, 2019
                                IN THE UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION

QUANTLAB GROUP, LP, et al.,                                 §
    Plaintiffs,                                             §
                                                            §
v.                                                          §   CIVIL ACTION NO. H-18-2171
                                                            §
ALLEN HERMAN DEMPSTER,                                      §
et al.,                                                     §
        Defendants.                                         §

                                              MEMORANDUM AND ORDER

            Plaintiffs Quantlab Group, LP and Quantlab Financial, LLC (collectively,

“Quantlab”) filed a Motion to Compel Production or, in the Alternative, in Camera

Inspection of the Privilege Log Documents (“Motion to Compel”) [Doc. # 57]. By

Order [Doc. # 61] entered June 21, 2019, the Court referred Quantlab’s Motion to

Compel to United States Magistrate Judge Dena Palermo pursuant to 28 U.S.C.

§ 636(b)(1)(A) for determination. Magistrate Judge Palermo issued her Order on

Plaintiffs’ Motion to Compel [Doc. # 86], granting in part and denying in part the

motion.

            The case is now before the Court on Non-Parties’ Objection [Doc. # 87], to

which Quantlab filed a Response [Doc. # 90]. Defendants Allen Herman Dempster,

and Dempster & Dietler, LLP also filed an Objection [Doc. # 89], to which Quantlab

filed a Response [Doc. # 91]. Quantlab also provided supplemental information

P:\ORDERS\11-2018\2171MCompelObjections.wpd   191220.1232
         Case 4:18-cv-02171 Document 99 Filed on 12/20/19 in TXSD Page 2 of 8




regarding the Objections.1 Having reviewed the record and the applicable legal

authorities, the Court overrules the Objections and requires compliance with the

Magistrate Judge’s Order.

I.          BACKGROUND

            Plaintiffs filed this lawsuit alleging that Defendant Dempster and his firm

Dempster & Dietler, LLP, served for many years as Quantlab’s attorney and

accounting advisor. Plaintiffs allege that Dempster prepared partnership agreements

and a Voting Trust Agreement that enabled two of Quantlab Group’s minority

partners, non-parties Bruce P. Eames and Andrey Omeltchenko, to attempt to take

control of Quantlab Group and its related companies.

            Defendants prepared a privilege log, identifying 400 documents as protected by

(1) the attorney-client privilege, (2) the attorney work product privilege, and (3) the

California Accountancy Act. The documents contain communications between

Dempster, Eames, Omeltchenko, and separate counsel for Eames and Omeltchenko.

After full briefing on the Motion to Compel, the Magistrate Judge issued her Order.

The Magistrate Judge denied the Motion to Compel to the extent the documents

contained “accounting information relating solely to Eames or Omeltchenko



1
            Quantlab’s Unopposed Motion for Leave to Supplement Responses [Doc. # 94] is
            granted.

P:\ORDERS\11-2018\2171MCompelObjections.wpd   191220.1232   2
         Case 4:18-cv-02171 Document 99 Filed on 12/20/19 in TXSD Page 3 of 8




individually or their related entities, but not Quantlab.” Order, p. 10. The Magistrate

Judge granted the Motion to Compel in all other respects. See id.

            Non-parties Eames and Omeltchenko filed an Objection, as did Defendants.

The Objections are now ripe for this Court’s review.

II.         RULE 72(a) LEGAL STANDARD

            This Court reviews a Magistrate Judge’s discovery order under Rule 72(a) of

the Federal Rules of Civil Procedure. See Johnson v. United Airlines, Inc., 2016 WL

7742747, *1 (S.D. Tex. Apr. 14, 2016). Pursuant to Rule 72(a), a “party” may file

objections to a non-dispositive order issued by a Magistrate Judge, and the district

judge “must consider timely objections and modify or set aside any part of the order

that is clearly erroneous or is contrary to law.” FED. R. CIV. P. 72(a); Orthoflex, Inc.

v. ThermoTek, Inc., 990 F. Supp. 2d 675, 682-83 (N.D. Tex. 2013); DAC Surgical

Partners P.A. v. United Healthcare Servs., Inc., 2014 WL 585753, *1 (S.D. Tex.

Feb. 14, 2014). A party appealing a Magistrate Judge’s order “must demonstrate how

the order is reversible under the applicable standard of review – de novo for error of

law, clear error for fact findings, or abuse of discretion for discretionary matters.”

Orthoflex, 990 F. Supp. 2d at 683.

            The factual aspects of the Magistrate Judge’s order are reviewed under the

“clearly erroneous” standard, and the district judge “may not disturb a factual finding


P:\ORDERS\11-2018\2171MCompelObjections.wpd   191220.1232   3
         Case 4:18-cv-02171 Document 99 Filed on 12/20/19 in TXSD Page 4 of 8




of the magistrate judge unless, although there is evidence to support it, the reviewing

court is left with the definite and firm conviction that a mistake has been committed.”

Id.; see also Moore v. Ford Motor Co., 755 F.3d 802, 808 (5th Cir. 2014) (“the district

court’s review of the magistrate judge’s factual findings was limited to clear error

review”). “If a magistrate judge’s account of the evidence is plausible in light of the

record viewed in its entirety, a district judge may not reverse it.” Orthoflex, 990 F.

Supp. 2d at 683.

            The legal conclusions in the Magistrate Judge’s order are reviewed de novo, and

“the district judge reverses if the magistrate judge erred in some respect in her legal

conclusions.” Id. Matters within the Magistrate Judge’s discretion are reviewed for

an abuse of discretion. Id.

            Fundamentally, review under Rule 72(a) is “highly deferential.” Nerium

SkinCare, Inc. v. Nerium Int’l, LLC, 2017 WL 9934881, *1 (N.D. Tex. Feb. 6, 2017).

Where, as here, discovery orders are at issue, “the objecting party’s burden is

especially ‘heavy.’” Id. (quoting Hamilton v. First Am. Title Ins. Co., 2010 WL

791421, *4 (N.D. Tex. Mar. 8, 2010)).




P:\ORDERS\11-2018\2171MCompelObjections.wpd   191220.1232   4
         Case 4:18-cv-02171 Document 99 Filed on 12/20/19 in TXSD Page 5 of 8




III.        ANALYSIS

            A.          Non-Parties’ Objection

            Non-parties Eames and Omeltchenko object to the Magistrate Judge’s finding

that Dempster provided them with information “in their roles as officers and managers

of the Quantlab entities” and, therefore, the attorney-client and attorney work product

privileges belong to Quantlab. Non-parties Eames and Omeltchenko object also to the

Magistrate Judge’s failure to allow them “to participate in the discovery dispute.” See

Objection [Doc. # 87], p. 7.

            As an initial matter, Rule 72(a) provides for “a party” to file objections. Eames

and Omeltchenko are not parties, and they have not requested leave to file objections.

On this basis, the Court overrules the Non-Parties’ Objection.

            Moreover, the Magistrate Judge’s finding that Dempster provided Non-parties

Eames and Omeltchenko with information “in their roles as officers and managers of

the Quantlab entities” and that, as a result, the attorney-client and attorney work

product privileges belong to Quantlab is not clearly erroneous or contrary to law.

Indeed, the finding is based on Dempster’s own sworn affidavit. See Dempster

Affidavit [Doc. # 65], ¶ 10. Her decision not to conduct a conference at the Non-

parties’ request was not an abuse of discretion. As a result, even if the Court were to




P:\ORDERS\11-2018\2171MCompelObjections.wpd   191220.1232   5
         Case 4:18-cv-02171 Document 99 Filed on 12/20/19 in TXSD Page 6 of 8




consider the Objection filed by the non-parties, their Objection would be overruled on

the merits.

            B.          Defendants’ Objection

            Dempster objects first that the issue of who controls Quantlab and its assertion

of privilege remains in dispute. Dempster argues that if “it is ultimately determined

that Eames and Omeltchenko have the power to [remove Quantlab Group’s general

partner] under the Voting Trust, then they without question control the privilege at

issue.” See Objection [Doc. # 89], p. 6. To the extent this is relevant to the Magistrate

Judge’s Order on Plaintiffs’ Motion to Compel, the issue has now been decided. On

November 1, 2019, the Delaware Supreme Court issued an order affirming lower

court rulings that Eames and Omeltchenko could not use the Voting Trust Agreement

to remove Quantlab LP’s general partner in a manner inconsistent with the parties’

limited partnership agreement. See Delaware Supreme Court Order, Doc. # 94,

Exh. 2, affirming Delaware Court of Chancery Ruling, Doc. # 94, Exh. 1.

            Defendants object also that Magistrate Judge Palermo ruled on the Motion to

Compel without conducting an in camera inspection of the documents. The procedure

used by Magistrate Judge Palermo was not an abuse of discretion. Dempster did not

provide the documents to the Magistrate Judge for review. Magistrate Judge Palermo

had no legal obligation to conduct an in camera review of the documents, particularly


P:\ORDERS\11-2018\2171MCompelObjections.wpd   191220.1232   6
         Case 4:18-cv-02171 Document 99 Filed on 12/20/19 in TXSD Page 7 of 8




because her ruling was based on the finding that any assertion of privilege belonged

to Quantlab, the party seeking discovery of the documents.

            Defendants’ last objection is that the Magistrate Judge did not allow Non-

parties Eames and Omeltchenko to review the privilege log documents and submit

additional evidence prior to her decision on the Motion to Compel. The non-parties

had no right to participate in the discovery dispute, and it was not an abuse of

discretion to decide the privilege issue without their input.

            Defendants have failed to demonstrate that the Magistrate Judge’s Order on

Plaintiffs’ Motion to Compel was clearly erroneous or contrary to law. As a result,

the Court overrules Defendants’ Objections.

IV.         CONCLUSION AND ORDER

            Neither Non-Parties Eames and Omeltchenko nor Defendants have shown that

the Magistrate Judge’s Order was clearly erroneous or contrary to law. As a result,

pursuant to Rule 72(a), it is hereby

            ORDERED that the Objections [Docs. # 87 and Doc. # 89] are

OVERRULED. This Court requires full compliance with the Magistrate Judge’s

Order. It is further

            ORDERED that Quantlab’s Unopposed Motion for Leave to Supplement

Responses [Doc. # 94] is GRANTED.


P:\ORDERS\11-2018\2171MCompelObjections.wpd   191220.1232   7
         Case 4:18-cv-02171 Document 99 Filed on 12/20/19 in TXSD Page 8 of 8




            SIGNED at Houston, Texas, this 20th day of December, 2019.




                                                                     NAN Y F. ATLAS
                                                            SENIOR UNI   STATES DISTRICT JUDGE




P:\ORDERS\11-2018\2171MCompelObjections.wpd   191220.1232     8
